Exhibit 10.65

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“***”. A COMPLETE VERSION OF THE EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 406 OF THE SECURITIES ACT OF 1933.

AMENDMENT NO. THREE

TO

LICENSE AGREEMENT

THIS AMENDMENT NUMBER THREE TO LICENSE AGREEMENT FOR INTERFERON GAMMA
(“Amendment”) is entered into effective April __, 1999 (the “Amendment Effective
Date”), by and between Genentech, Inc. (“Genentech”) and Connetics Corporation
(“Connetics”). Genentech and Connetics may each be referred to herein as a
“Party” and jointly as the “Parties.”

RECITALS

 

A. The Parties have previously entered into that certain License Agreement for
Interferon Gamma, dated May 5, 1998, as amended on December 23, 1998 and on
January 15, 1999 (the “License Agreement”).

 

B. Pursuant to Section 2.3(c) of the License Agreement, Connetics has the right
to sublicense certain of its rights under the Agreement to InterMune
Pharmaceuticals, Inc. (“InterMune”), and has in fact entered into such
sublicense to that effect dated August 21, 1998.

 

C. The Parties have entered into that certain letter agreement dated January 5,
1999 and revised on March 1, 1999 (the “Letter Agreement”), documenting the
intent and agreement of Connetics and Genentech with respect to certain
additional rights to be granted to Connetics and its sublicensees under the
Genentech License, pending the preparation of an amendment to the License
Agreement.

 

D. In consideration of such additional rights, ***
                                         
                                         
                                                                   .

 

E. The Parties now desire to enter into a definitive amendment to the License
Agreement, as of the Amendment Effective Date, through which Genentech shall
grant, and Connetics and InterMune shall accept, such certain additional rights
under the License Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions herein contained, and intending to be legally bound hereby, the
Parties mutually agree as follows:

 

1. Terms not otherwise defined in this Amendment shall have the meanings defined
in the License Agreement.

 

2. A new Section 1.7.1 is hereby added to read in its entirety as follows:

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 



--------------------------------------------------------------------------------

1.7.1 “Combination Product Adjustment” shall mean the following: in the event
that a Licensed Product is sold in the form of a combination product containing
one or more active ingredients or components in addition to such Licensed
Product, Net Sales for such combination product will be adjusted by multiplying
actual Net Sales of such combination product by the fraction A/(A + B) where A
is the invoice price of the Licensed Product, if sold separately, and B is the
invoice price of any other active ingredient(s) or component(s) in the
combination, if sold separately. If, on a country-by-country basis, the other
active ingredient(s) or component(s) in the combination are not sold separately
in said country, Net Sales shall be calculated by multiplying actual Net Sales
of such combination product by the fraction A/C where A is the invoice price of
the Licensed Product if sold separately, and C is the invoice price of the
combination product. If, on a country-by-country basis, neither the Licensed
Product nor the other active ingredient(s) or component(s) of the combination
product is sold separately in said country, Net Sales allocable to the Licensed
Product shall be determined by mutual agreement reached in good faith by the
Parties based on an equitable method of determining such Net Sales that, among
other considerations, takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active ingredient or
component in the combination product and the relative value to the end-user of
each active ingredient or component.

 

3. Section 1.12 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

1.12 “Field of Use” shall mean the administration to humans of Licensed Protein
Product for the treatment or prevention of any human disease or condition, ***
                                                         
                                                                 
                                             
                                         
                                                                
                                                                      
                                                                  
                                                                
                                                                               
                            . Each “indication” listed on Exhibit E attached
hereto shall be referred to herein individually as an “Area of the Field of Use”
and collectively as “Areas of the Field of Use.”

 

4. A new Section 1.15.1 is hereby added to the Agreement to read in its entirety
as follows:

1.15.1 “Gene Therapy Field of Use” shall mean the administration to humans of
Licensed Gene Product for Gene Therapy for the treatment or prevention of any
human disease or condition, ***                                          
                                                                     
                                                                               
                                                     .

 

5. Section 1.18 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

1.18 “Genentech Patent Rights” shall mean all patents and patent applications
and any patents issuing therefrom, together with any extensions, reissues,
reexaminations, substitutions, renewals, divisions, continuations and
continuations-in-part thereof:

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

2



--------------------------------------------------------------------------------

(a) that are owned or controlled by Genentech presently or hereafter, during the
term of this Agreement, and under which Genentech is free to license or
sublicense; and

(b) to the extent they claim or directly relate to: (i) Interferon Gamma or the
manufacture or use of Interferon Gamma in the Field of Use, or (ii) IG
Nucleotide Sequence or the manufacture or use of IG Nucleotide Sequence in the
Gene Therapy Field of Use;

including, without limitation, the patent rights granted under that certain
license agreement between Genentech and Children’s Medical Center Corporation,
dated July 16, 1990 (the “CMCC License”), but specifically excluding any rights
granted to Genentech under the Biogen License. Genentech Patent Rights shall
include, without limitation, the patents and patent applications listed in
Exhibit A attached hereto. Notwithstanding the foregoing, Genentech Patent
Rights shall exclude any rights Genentech acquires after the Effective Date
under third-party license agreements, with the exception of those rights
acquired under the CMCC License, unless and until the Parties mutually agree on
terms and conditions for the sublicense of such rights from Genentech to
Connetics.

 

6. A new Section 1.20.1 of the License Agreement is hereby added to read in its
entirety as follows:

1.20.1 “IG Nucleotide Sequence” shall mean any DNA or RNA sequence encoding
Interferon Gamma.

 

7. Section 1.22 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

1.22 “Licensed Product” shall mean, collectively:

(a) Any pharmaceutical formulation containing Interferon Gamma, whether alone or
together with or incorporated into any other substance or product or material or
device, whether active or not, and which (i) but for the licenses granted
hereunder, the manufacture, use, sale, offer for sale or importation of which in
the Territory would infringe or contribute to the infringement of the Genentech
Patent Rights in the Territory, or (ii) is based upon or incorporates or
utilizes Genentech Knowhow (a “Licensed Protein Product”); and

(b) Any pharmaceutical formulation containing the IG Nucleotide Sequence,
whether alone or together with or incorporated into any other substance or
product or material or device, whether active or not, and which but for the
licenses granted hereunder, the manufacture, use, sale, offer for sale or
importation of which in the Territory would infringe or contribute to the
infringement of the Genentech Patent Rights in the Territory (a “Licensed Gene
Product”).

 

8. The following two sentences are hereby added to the end of Section 1.25:

 

3



--------------------------------------------------------------------------------

***                                                              
                                         
                                         
                                                  
                                             
                                         
                                                                             
                                                                           
                                                                            
                                                                   , shall also
be deducted from the gross invoiced sales prices charged for such Licensed
Products in determining Net Sales for such Licensed Products. In the event that
a Licensed Product is sold in the form of a combination product containing one
or more active ingredients or components in addition to such Licensed Product,
Net Sales for such combination product will be calculated in accordance with the
Combination Product Adjustment.”

 

9. Section 1.28 of the License Agreement is hereby deleted and replaced in its
entirely as follows:

1.28 “Territory” shall mean the United States of America, and its territories
and possessions, and Japan.

 

10. A new Section 1.37 is hereby added to the License Agreement to read in its
entirety as follows:

1.37 “Third Party Product Rights” shall mean any rights licensed or sublicensed
to any third party by Genentech as of the Effective Date to use, manufacture or
sell (a) Interferon Gamma, (b) the IG Nucleotide Sequence or (c) any
pharmaceutical formulation containing either or both of Interferon Gamma and the
1G Nucleotide Sequence, whether alone or together with or incorporated into any
other substance or product or material or device, whether active or not; ***
                                         
                                         
                                                                       
                                                      
                                                                
                                                                 .

 

11. Section 2.1 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

2.1 Patent and Knowhow License Grants.

(a) Genentech hereby grants to Connetics an exclusive license, even as to
Genentech, under Genentech Patent Rights and under Genentech Knowhow to use,
sell, offer for sale and import (but not to make or have made) Licensed Protein
Products in the Field of Use in the Territory (excluding Japan), (excluding,
with respect to the fields of (i) scleroderma and (ii) infectious disease or
condition caused by human papillomavirus, Licensed Protein Products containing
any form of Interferon Gamma other than Genentech Gamma Interferon D3 (as that
term is defined in the Biogen License)). Notwithstanding the foregoing,
Genentech reserves the right to use (but not to import, offer for sale or sell)
Licensed Protein Products within the Field of Use solely for noncommercial
research purposes.

(b) Genentech hereby grants to Connetics a non-exclusive license under Genentech
Patent Rights and under Genentech Knowhow to use, sell, offer for sale and
import (but not to make or have made) Licensed Protein Products containing any
form of Interferon Gamma other than Genentech Gamma

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

4



--------------------------------------------------------------------------------

Interferon D3 (as that term is defined in the Biogen License) in the Territory
(excluding Japan) in the fields of: (i) scleroderma and (ii) infectious disease
or condition caused by human papillomavirus.

(c) Genentech hereby grants to Connetics a non-exclusive sublicense under the
Biogen License Rights to use, sell, offer for sale and import Licensed Protein
Products (excluding Licensed Protein Products containing Biogen Gamma Interferon
D0 (as that term is defined in the Biogen License)) in the Territory (excluding
Japan) in the fields of scleroderma and infectious disease or condition caused
by human papillomavirus.

(d) Genentech hereby, grants to Connetics a non-exclusive license under
Genentech Patent Rights to make or have made in the Territory (excluding Japan)
Licensed Protein Products for use or sale in the Field of Use in the Territory
(excluding Japan).

(e) Genentech hereby grants to Connetics a non-exclusive license under Genentech
Patent Rights and Genentech Knowhow to use non-human animal species derived
homologues of Interferon Gamma (“Non-human Interferon Gamma”) solely for
non-commercial research purposes to support the Field of Use in the Territory
(excluding Japan). Genentech hereby grants to Connetics a non-exclusive license
under Genentech Patent Rights to use non-human animal species derived homologues
of IG Nucleotide Sequence (“Non-human Interferon Gamma-encoding IG Nucleotide
Sequence”) solely for non-commercial research purposes to support the Gene
Therapy Field of Use in the Territory (excluding Japan).

(f) Genentech hereby grants to Connetics a co-exclusive license under Genentech
Patent Rights to use, make, have made, import, offer for sale and sell Licensed
Gene Products in the Gene Therapy Field of Use in the Territory (excluding
Japan). Notwithstanding the foregoing, Genentech reserves the right to use (but
not to import, offer for sale or sell) Licensed Gene Products within the Gene
Therapy Field of Use solely for non-commercial research purposes. As used in
this subsection (f), “co- exclusive” shall mean that (i) Genentech shall not
grant a license to any party other than Connetics to use, make, have made,
import, offer for sale or sell Licensed Gene Products in the Gene Therapy Field
in the Territory (excluding Japan) ***                                          
                                         
                                                                   , and
(ii) Genentech shall not authorize or approve any grant or assignment ***
                                         
                                         
                                                                           .

(g) (i) Genentech hereby grants to Connetics an exclusive license, even as to
Genentech, under Genentech Patent Rights and under Genentech Knowhow, in Japan
to make, have made, use, sell, offer for sale and import
***                                             
                                                                          
                                                                       
                                                                                
                                                                    
                                       

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

5



--------------------------------------------------------------------------------

                                                                          
                                                                     
                                                   
                                                                              
    .

(ii) Connetics, its Affiliates and sublicensees hereunder shall ***
                                         
                                                , to the extent based, in whole
or in part, ***                                                            
                                                                             
                                                                         
                                                                                
                                                                
                                                                            
                                                          
                                                                        for
indications (including, without limitation, the treatment of ***             
                                                                               
                                               
                                                                              
                                                                              
                                                                        
                                         
                                         
                                                                             
                                                                          
                                         
                                         
                                                                
                                                                              
                                                  
                                                            
                                                                                
                              . Connetics’ and its Affiliates’ and sublicensees’
***                                             
                                     shall terminate with respect to ***
                                         
                                         
                                         
                                                          .

(iii) In the event that any Third Party Product Rights held by a third party ***
                                                                     
                                         
                                         
                                               
                                                                      
                                           revert to Genentech, then Genentech
shall notify Connetics or its designated sublicensee in Japan of such reversion,
and upon such notice Genentech shall be deemed to have automatically granted to
Connetics the license under Genentech Patent Rights and under Genentech Knowhow
to all such reverted rights, which license shall be exclusive to the extent that
such reverted rights were exclusive. All rights granted to Connetics pursuant to
this subsection (iii) shall be subject to the terms of this Agreement, including
without limitation subsection (ii) above, Section 3.2(g) and Section 8.3.

(h) In the event that any Third Party Product Rights (other than those described
in subsection (g) above) shall revert to Genentech, then Genentech shall notify
Connetics of such reversion. For the ninety (90) day period following its
receipt of such notice, Genentech and Connetics shall negotiate exclusively in
good faith the reasonable commercial terms upon which Genentech would be willing
to grant to Connetics the license to such reverted rights. If the Parties fail
to enter a written agreement for a license to such rights by the end of such
ninety (90) day period, then Genentech shall have no further obligation to
Connetics with respect to such rights; provided that for six (6) months
following such ninety

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

6



--------------------------------------------------------------------------------

(90) day period, Genentech shall not enter into an agreement to grant a license
to such rights with a third party on terms that, taken as a whole, are less
favorable to Genentech than those last offered by Connetics for such rights. ***
                                                               
                                         
                                                                               
                                                                            
                                                                              
                                                                             
                                                      
                                                                              
                                                            
                                                      
                                                                              
                                                                          
        . Nothing in the preceding sentence shall imply any ***
                                         
                                                                        .
Connetics may not transfer its rights under this Section 2.1(h) to any party
other than InterMune without Genentech’s prior written consent.

Except as expressly granted herein, there are no implied licenses under the
Genentech Patent Rights or any other intellectual property rights owned or
controlled by Genentech.

 

12. Section 2.3(b) of the License Agreement is hereby deleted and replaced in
its entirety as follows:

(b) Connetics may grant one or more sublicenses under the rights granted in
Sections 2.1(a), (b), (c), (e), (f) and (g) in the Field of Use and the Gene
Therapy Field of Use, on thirty (30) days prior written notice to Genentech, and
subject to Genentech’s prior written approval, which approval shall not be
unreasonably withheld.

 

13. A new Section 3.2(g) is hereby added to read in its entirely as follows:

(g) In addition to the Clinical Development Milestones (as set forth in Exhibit
E hereto), Connetics shall use its Best Efforts to develop and commercialize
Licensed Products: (i) in the Field of Use with respect to indications and
diseases that, under the provisions of this Amendment, have been added to the
“Field of Use” as defined in the original License Agreement executed as of
May 5, 1998, and (ii) in the Gene Therapy Field of Use. Such additional
indications and diseases in the Field of Use, and the Gene Therapy Field of Use,
collectively are referred to in this subsection (g) as the “Additional
Indications.” In the event that Connetics is not conducting such development
efforts with respect to any Additional Indication(s) in a country or countries
in the Territory as of the ***                                         
                                (or if rights to such Additional Indication were
granted to Connetics pursuant to Section 2.1(g)(iii), then as of the ***
                                that Genentech notifies Connetics or its
designated sublicensee regarding such rights as set forth in that Section) or at
any time thereafter, Genentech shall have the right to terminate this Agreement,
and the licenses granted hereunder, with respect to Licensed Products for such
Additional Indication(s) in such country or countries, upon             *** days
prior written notice to Connetics, unless Connetics can reasonably

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

7



--------------------------------------------------------------------------------

demonstrate, during such notice period, by its written records that as of the
date of such notice it is conducting such development efforts with respect to
such Additional Indication(s) in such country or countries.

 

14. Sections 8.2(a) and (b) of the License Agreement are hereby deleted and
replaced in their entirety as follows:

(a) ***                                         
                                                     within thirty (30) days
following the dates on which the first NDA or BLA, as applicable, for a Licensed
Protein Product is filed with the FDA by Connetics for ***     
                                                                            
                                                                    
                                                                        ;
provided however, that such milestone payments shall only be paid once for each
of the foregoing indications, and shall not be paid upon the filing of a NDA or
BLA for an osteopetrosis or any mycobacterial infection indication.

(b) ***                                                  within thirty (30) days
following the date Connetics receives the first FDA approval of ***
                                         
                                         
                                                                                
                                                                             
                                         
                                                                             
                                        
                                         
                                                                         
                                                  ; provided however, that such
milestone payment shall only be paid once for each of the foregoing indications,
and shall not be paid upon receipt of FDA approval for commercial sale for an
osteopetrosis or any mycobacterial infection indication.

 

15. Section 8.3 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

8.3 Royalties. Connetics shall pay Genentech the following royalties on Net
Sales of Licensed Products by Connetics and its sublicensees:

(a) For annual aggregate Net Sales of all Licensed Protein Products in the
Territory (excluding Japan) ***                                          
                           , a royalty rate equal to
***                                              of such Net Sales.

(b) ***                                         
                                                     , for annual aggregate Net
Sales of all Licensed Protein Products in the Territory (excluding Japan) ***
                                                             , a royalty rate
equal to ***                                                                  of
such Net Sales ***                                         
                                             .

(c) For Net Sales of all Licensed Protein Products in Japan, a royalty rate
equal to ***                 of such Net Sales; provided, however, that in the
event that ***                                          
                                                                        for an
indication for which InterMune has exclusive rights under Section 2.1(g), the
foregoing royalty rate shall be reduced to
***                                                          for Net Sales of
***                                                  in Japan for such
indication ***                            

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

8



--------------------------------------------------------------------------------

                                                                          
                           . For the sake of clarity, Net Sales of Licensed
Protein Products to which Connetics acquires rights pursuant to
Section 2.1(g)(iii) shall be subject to this subsection (c).

(d) (i) For Net Sales of Licensed Gene Product in the Territory, where such
Licensed Gene Product is used in conjunction with a Licensed Protein Product for
the treatment or prevention of a given indication in a given patient population,
a royalty rate equal to ***             of such Net Sales. As used in this
subsection (d), “indication” shall mean any particular medical condition within
the Field of Use and Gene Therapy Field of Use, including but not limited to
labeling claims approved by a regulatory agency.

(ii) For Net Sales of Licensed Gene Product in a country in the Territory, where
such Licensed Gene Product is used in a given patient population for the
treatment or prevention of the same indication for which a given Licensed
Protein Product is used in such patient population, a royalty rate equal to
(A) ***                     of such Net Sales during the
***                                                  period following the first
commercial sale of such Licensed Gene Product in such country for the treatment
or prevention of such indication in such patient population by Connetics, or its
Affiliates and sublicensees (the “First Commercial Sale”);
(B) ***                                          of such Net Sales during the
*** ***                                 period following the First Commercial
Sale; and (C) ***                     of such Net Sales beginning on the ***    
anniversary of the First Commercial Sale and thereafter.

(iii) Notwithstanding the provisions of subsections (i) and (ii) above, in the
event that annual Net Sales of a Licensed Gene Product for the treatment or
prevention of an indication in a patient population in a country in the
Territory ***                                                          for the
treatment or prevention of such indication in such patient population in such
country, the royalty rate thereafter applicable to Net Sales of such Licensed
Gene Product for the treatment or prevention of such indication in such patient
population in such country shall be ten percent (10%) of such Net Sales.

(iv) In the event that Connetics or InterMune determines at any point following
***                                          
                                                    that the above royalty rates
are having or are likely to have an adverse impact on Connetics’ or InterMune’s
ability to compete effectively in its sales of such Licensed Gene Product,
Connetics or InterMune shall so notify Genentech, and the Parties shall in good
faith discuss and attempt to reach a reasonable and mutually agreeable
resolution to the situation.

(e) (i) The royalties set forth in subsections (a), (b) and (c) above shall be
payable, on a country-by-country basis, until the later of: (A) the expiration
or revocation of the last remaining issued patent in such country within the
Genentech Patent Rights that covers Licensed Protein Products, or
(B) ***                     years from the Effective Date of this Agreement.
Notwithstanding the

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

9



--------------------------------------------------------------------------------

foregoing, upon the expiration of the last to expire issued patent in each
country within the Genentech Patent Rights during the term of this Agreement,
thereafter each of the royalty rates set forth in (a), (b) and (c) above shall
be reduced by *** with respect to such country.

(ii) The royalties set forth in subsection (d) above shall be payable, on a
country-by-country basis, until the expiration or revocation of the last
remaining issued patent in such country within the Genentech Patent Rights that
covers Licensed Gene Products.

 

16. Section 8.4 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

8.4 Third-Party Royalties. If Genentech or Connetics is required to pay any
third party a royalty due to the manufacture, use, sale, offer for sale or
importation of a Licensed Product in the Territory for or by Connetics or its
sublicensees, Connetics shall be responsible for the payment of ***
                                 of such third-party royalty, provided however,
that Connetics may deduct from the royalties otherwise payable to Genentech
under Section 8.3 above, an amount equal to ***                                 
of such third party royalties incurred only due to use patents in the Field of
Use or in the Gene Therapy Field of Use in the Territory, provided that the
amount deducted shall not exceed ***                                 of the
royalties otherwise payable by Connetics to Genentech under Section 8.3. For
purposes of clarification, such deductions shall not apply to ***
                                         
                                                    . Attached hereto as Exhibit
G is a list of all such royalty obligations to third parties known to Genentech
as of the Effective Date without diligent search. No later than thirty (30) days
from the Effective Date, Genentech shall complete a reasonable internal
investigation of its records and update Exhibit G, as necessary, to accurately
reflect all such royalty obligations to third parties to the best of Genentech’s
knowledge; provided however, Connetics acknowledges that Genentech has no
obligation to conduct due diligence or any investigation with respect to third
party patent rights related to Licensed Products. Genentech shall notify
Connetics in writing during the term of this Agreement if it becomes aware of
any additional Genentech third party royalty obligations.

 

17. Section 8.5 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

8.5 Royalty Payments.

(a) Royalty payments shall be made to Genentech quarterly within ninety
(90) days following the end of each calendar quarter for which royalties are
due. Each royalty payment shall be accompanied by a report summarizing the total
Net Sales during the relevant three-month period, and the calculation of
royalties, if any, due thereon pursuant to Section 8.3.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

10



--------------------------------------------------------------------------------

(b) Notwithstanding subsection (a) above, any royalty payments which accrue
during 1999 on Net Sales of Licensed Protein Product sold by Connetics’
sublicensee InterMune shall be paid to Genentech in the form of promissory note,
in the form attached hereto as Exhibit I. For each calendar quarter in 1999 for
which royalty payments are due, InterMune shall execute and deliver to
Genentech, within ninety (90) days following the end of each such calendar
quarter, a promissory note in the form of Exhibit I, and in the amount of such
royalties due to Genentech for such quarter. Each such promissory note shall be
accompanied by the report described in Section 8.5(a) above for such quarter. In
the event that any such note is delivered by InterMune after such 90 day period,
nevertheless interest shall accrue on the date that such note was due.

 

18. The following provision is hereby inserted as Section 10.4 to the License
Agreement:

10.4 Insurance. At all times during the term of this Agreement, Connetics and
its sublicensees shall provide the following insurance at its sole cost and
expense:

(a) Commercial General Liability, including coverage for products and completed
operations (maintained for a period of at least ***                         
after the expiration or termination of this Agreement) ***                   
                                                                 . The policy
shall have a limit of no less than ***                                 dollars.

(b) Foreign Local Coverages: Where required by law, Connetics and its
sublicensees will purchase foreign local coverages in an amount that, at a
minimum, satisfies the legal requirements of that jurisdiction.

(c) Policy Conditions: All policies under (a) and (b) above shall:

(i) be written by insurance companies with an A.M. Best’s rating of A:VIII or
higher (or if Connetics’ or its sublicensees policies are not subject to the
Best rating, then by carriers who are acceptable to Genentech); and

(ii) add Genentech as an additional insured.

(d) Additionally, Connetics shall use its Best Efforts to obtain from its
insurance carrier for the policies described in subsections (a) and
(b) covenants:

(i)  ***                                                            
                                                                      
                                                                        
                                                                               
                                                                ; and

(ii) ***                                          
                                         
                                           
                                             
                                         
                                                                                
                                                                         
                                                             
                                                                        
                                                                             .

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

11



--------------------------------------------------------------------------------

19. Section 11.1 of the License Agreement is hereby deleted and replaced in its
entirety as follows:

11.1 Term. This Agreement shall commence on the Effective Date of this Agreement
and, unless terminated earlier, shall expire:

(a) With respect to Licensed Protein Products, at the later to occur of (i) the
expiration of the last to expire of any Genentech Patent Rights covering a
Licensed Protein Product, or (ii) twenty (20) years from the Effective Date of
this Agreement; and

(b) With respect to Licensed Gene Products, at the expiration of the last to
expire of any Genentech Patent Rights covering a Licensed Gene Product;

provided, however, that in the event that either the CMCC License or the Biogen
License is terminated, the licenses granted by Genentech to Connetics under the
CMCC License or the Biogen License shall also terminate. Genentech shall use its
Best Efforts to keep the CMCC License and the Biogen License in effect during
the term of this Agreement, ***                                                 
                                                                               
                                                                               
                                                                               
                                                                 . One (1) year
before the expiration of this Agreement under Section 11.1(a), the Parties agree
to meet and to discuss in good faith extending the term of this Agreement with
respect to Licensed Protein Products on terms mutually agreeable to the Parties.

 

20. Exhibit E of the License Agreement is hereby deleted and replaced in its
entirety with new Exhibit E attached hereto and incorporated herein.

 

21. In consideration for the rights granted to Connetics and its sublicensees
under this Amendment, ***                                                       
                                                                               
                                                                               
                                                                               
                                                      .

 

22. This Amendment supersedes the Letter Agreement in its entirety. All other
terms and provisions of the License Agreement, including all exhibits to that
Agreement, will continue in full force and effect as though fully set forth in
this Amendment. Nothing in this Amendment shall be construed as affecting
Connetics’ obligations to be liable and responsible for the performance of all
of the obligations of Connetics and its sublicensees under the License
Agreement.

THIS SPACE INTENTIONALLY LEFT BLANK

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by the
respective duly authorized officers as of the date first written above.

 

GENENTECH, INC. CONNETICS CORPORATION By:  /s/ Nicholas J. Simon By:  /s/ Thomas
G. Wiggans Printed Name: Nicholas J. Simon Printed Name: Thomas G. Wiggans

Title: Vice President, Business and

          Corporate Development

Title: President and Chief Executive Officer

Acknowledged and agreed as to InterMune’s rights and obligations hereunder as
Connetics’ sublicensee under the License Agreement:

 

INTERMUNE PHARMACEUTICALS, INC. By:  /s/ Scott Harkonen Printed Name: Scott
Harkonen, M.D. Title: President



--------------------------------------------------------------------------------

Exhibit E

 

*** *** ***

***

***

•  *** *** •  *** *** •  ***

***

•  ***. *** •  ***. ***: ***     *** •  *** •  *** •  *** - *** *** - *** ***
•  *** *** •  *** •  *** ***

***

•  *** ***    *** *** •  *** •  *** ***    ***

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment and filed separately with the Commission.

 

14